significant index no department of the treasury internal_revenue_service washington d c jun giff bh tial tax_exempt_and_government_entities_division in re dear this letter constitutes notice that with respect to the above-named money_purchase_pension_plan we have granted a waiver for the plan_year ended date this waiver for the plan_year ended date has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this waiver has been granted the plan_sponsor is a nonprofit corporation which operates healthcare systems and facilities the business hardship experienced by the sponsor primarily resulted from a managed care contract entered into between a subsidiary hospital owned by the sponsor and pacificare which caused the hospital to incur net losses during the first two years of the contract the contract was terminated in date effective date and was replaced by a fee-for-service contract the new contract reversed the losses that the hospital had suffered but the shift from the prepayment system to the fee-for-service system resulted in cash_flow problems furthermore the physician’s group incurred additional losses because it was unable to cancel its contract with pacificare until date the business hardship appears to be temporary and related to the contract with pacificare additionally the company has reviewed all of its billing and data processing and procedures and many changes have been made to insure that the company receives correct reimbursement when a defined_contribution_plan receives a waiver of the minimum_funding requirements the plan in accordance with revrul_78_233 1978_1_cb_125 must be amended to reflect the waiver if the plan does not otherwise provide for such waiver your attention is called to the following sec_412 of the code describes the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized sec_412 of the code provides that the amortization charge described in sec_412 must be computed by using an interest rate as descrived in sec_412 sec_412 of the code as amended by section a of the omnibus bucget reconciliation act of requires that for plan years beginning after date each waived_funding_deficiency must be amortized by equal annual installments over a period of years this provision is applicable to an amortization base established in a plan_year beginning after date as in this case for the waiver granted for the plan_year ending date this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent in accordance with the instructions to form_5500 a schedule b actuarial information must be filed for each plan_year for which a waiver is being amortized see line of schedule r retirerient plan information schedule b should be filed for this plan accordingly when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b see line 8a for this reason we suggest that you furnish a copy of this letter to the individual who is responsible for the completion of the schedule b who does no have to be an enrolled_actuary in this case a copy of this letter is being sent to the manager employee_plans classification in for the plan a copy of this letter should be furnished to the enrolled_actuary if you have any questions on this ruling letter please contact - sincerely gum hk norman greenberg manager actuarial group
